Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 5, 6 and 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the specification, page 14 ll. 1-5, the term “about” is not clearly defined regarding the amount of oxidant (claims 5 and 6). In the specification, page 17 ll. 1-2, the term “about” is not clearly defined regarding the ratio of the length of the combustion zone to the dilution zone (claim 16).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-6, 9-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittricker (US 20120131925 A1).
Regarding claim 1
	Mittricker discloses a method for normalizing combustion in a power production process (power production process using a gas turbine in Fig 3E, Para 0046 top), the method comprising: 
inputting to a combustor (110) with a combustion zone (combustion zone at flame 174 in Fig 3E) and a dilution zone (where flame 174 meets carbon dioxide 102b downstream, Para 0080 bottom, since the flame is diluted by the carbon dioxide, this is interpreted to be dilution zone annotated in Fig 3E) that is downstream from the combustion zone a fuel (low heating value fuel gas stream108b, Para 0077 top), an oxidant (oxygen-containing stream 104, Para 0065), and diluent (carbon dioxide 102, Para 0062) so that the fuel is combusted (fuel is combusted in combustor 110) to provide a combustor exhaust stream (112); and 
passing the combustor exhaust stream (112) through a turbine (111) to generate power (expander/turbine for generating power, Para 0046 top); 
wherein the fuel is a variable fuel is that subject to compositional changes during the power production process (composition of the streams can change over time, fuel gas stream 108b can have 80 vol % methane early in production but only 20 vol % methane afterward, Para 0078 middle; this indicates that the fuel stream 108b changes composition over time); 
wherein the diluent comprises carbon dioxide (carbon dioxide 102, Para 0062); 
wherein the diluent is mixed with the fuel (diluent portion 102a is mixed with into stream 106 to mix with fuel stream 108 in Fig 3E), is mixed with the oxidant (diluent portion 102a is mixed with into stream 106), and is also separately injected into the dilution zone (diluent portion 102b separately injected into the dilution zone annotated in Fig 3E) of the combustor; and 
wherein the method also comprises implementing a control function (controller 115, Para 0069 middle) to control a flame temperature (temperature of the combustion product stream in line 112 is construed as the flame temperature, Para 0059, Fig 3E) and thus accounts for the compositional changes to the fuel during the power production process (temperature data from sensor 114 can be used to control the flow rate of combustion fuel stream 108 in order to regulate the flame temperature of stream 112, Para 0059 bottom; 
this indicates that the flame temperature is controlled to account for variation in the fuel flow rate, and since the fuel also changes composition during operation over time, Para 0078 middle, this indicates that the flame temperature is also controlled based on changes in fuel flow rate and the fuel composition; 
note that the claim does not require the controller to control the flame temperature in response to receiving a signal indicative of the current fuel composition) so that combustion is normalized (interpreted to be normal combustion during operation, seen in Fig 3E), 
said control function including: 
varying a flow rate of the oxidant (104) input to the combustor (temperature data from the temperature sensor 114 can be used to control the flow rate of the carbon dioxide stream 102, the oxygen stream 104, and/or the combustion fuel stream 108, Para 0059 bottom); 
varying a flow rate of the diluent (102b) input to the combustor in the dilution zone.

    PNG
    media_image1.png
    675
    970
    media_image1.png
    Greyscale

Mittricker is silent on to control the flame temperature varies from a predetermined value by no greater than 10%.
However, Mittricker teaches that it is advantageous to have high flame temperatures because this can improve flame stability, but at the same time, high flame temperatures can undesirably result in higher concentration of contaminants such as carbon monoxide (para 0048 top) as well as excessive wear and damage of combustor components being exposed to high heat. Furthermore, if the flame temperature is too low, the flame blows out and power generation is stopped (Para 0048). Therefore, it is preferable to have the temperature of the combustion product stream 112 to be in a limited range of 870⁰C to 1040⁰C (Para 0070 bottom; 1040⁰C is construed to be the predetermined value, thus the flame temperature variation is controlled to be 870⁰C or higher, which is 16.3% of the predetermined value). This indicates that the flame temperature is controlled to have minimal variation such that it is not too high resulting in excessive contaminants and damage to combustor components or too low that the flame is unstable and blown out. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the flame temperature variation in Mittricker from a predetermined value by no greater than 10% because where the general conditions of a claim are disclosed in the prior art (controlling a flame temperature variation to be within a limited range or percentage of a predetermined value, in order to achieve combustion stability while minimizing production of contaminants and damage to combustor components, taught by Mittricker), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5
	Mittricker discloses the method of claim 1.
Mittricker further discloses wherein the oxidant includes about 5% to about 50% by mass oxygen, with the remaining portion of the oxidant being the diluent (oxygen to carbon dioxide molar ratio can be 0.2:1, Para 0087 bottom, this indicates that the amount of oxygen = 0.2/1.2 = 16.6%).  
Regarding claim 6
	Mittricker discloses the method of claim 1.
Mittricker further discloses wherein the oxidant includes about 15% to about 30% by mass oxygen, with the remaining portion of the oxidant being the diluent (oxygen to carbon dioxide molar ratio can be 0.2:1, Para 0087 bottom, this indicates that the amount of oxygen = 0.2/1.2 = 16.6%).  
Regarding claim 9
	Mittricker discloses the method of claim 1.
Mittricker further discloses wherein the fuel provided to the combustor is blended with a normalizing fuel (high quality fuel gas stream in line 108a includes substantially methane, about 99 vol %, Para 0076) having a substantially (interpreted to be at least 50%) constant composition (fuel 108a is 99 vol%, i.e. higher than 50% thus substantially methane thus construed as a constant composition).  
Regarding claim 10
	Mittricker discloses the method of claim 9.
Mittricker further discloses wherein the normalizing fuel is substantially (interpreted to be at least 50%) pure methane (fuel 108a is 99 vol % methane, i.e. higher than 50% thus substantially, Para 0076).  
Regarding claim 11
	Mittricker discloses the method of claim 9.
Mittricker further discloses wherein the at least one control function further includes varying a ratio of the normalizing fuel (high quality fuel gas stream108a in Fig 3E) to the fuel (108b) that is combusted in the combustor (in early production when fuel 108b is high 80 vol % methane, there may be little or no flow through the high quality fuel gas stream 108a; later on when fuel 108b is low 20 vol % methane, the flow of normalizing fuel 108a can be increased, Para 0078 bottom; this indicates that the amount or ratio of normalizing fuel 108a changes, from little to a larger amount/ratio).  
Regarding claim 16
	Mittricker discloses the method of claim 1.
Mittricker further discloses wherein a ratio of the length of the combustion zone to a length of the dilution zone is about 1.0 (length of combustion zone is about the same as length of the dilution zone, annotated in Fig below, thus their lengths ratio is about 1; 
note that the claim does not require where to measure the length of each zone from, thus this is broadly interpreted to be where combustion flame 174 and dilution injection 102 are).  

    PNG
    media_image2.png
    368
    593
    media_image2.png
    Greyscale


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittricker in view of Widener (20110296844) and Abughazaleh (20090019767).
Regarding claim 2
	Mittricker discloses the method of claim 1.
	Mittricker is silent on wherein the fuel is a syngas, and wherein a ratio of carbon monoxide to hydrogen in the syngas varies during operation of the power production process.  
However, Widener teaches a fuel used in gas turbine engine combustion wherein the variable fuel is reformed by a reformer (32 in Fig 2) to produce a mixture containing a carbon monoxide, and hydrogen (reformate comprises hydrogen and carbon monoxide, Para 0009 ll. 7-8). This fuel mixture of hydrogen and carbon monoxide is a syngas (syngas is interpreted to be a synthesis gas composed of carbon monoxide and hydrogen, definition provided by https://www.merriam-webster.com/dictionary/synthesis%20gas).

    PNG
    media_image3.png
    522
    806
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the fuel line 108b in Mittricker a fuel reformer to produce a fuel mixture that includes a syngas, as suggested and taught by Widener, because this fuel mixture by the reformer increases chemical reactivity of the fuel can help with reducing the formation of NOx in the combustor (Para 0026 bottom).
Mittricker in view of Widener is silent on wherein a ratio of carbon monoxide to hydrogen in the syngas varies during operation of the power production process.  
However, Abughazaleh teaches using syngas as a fuel for gas turbine (Para 0059 ll. 15) wherein a ratio of carbon monoxide to hydrogen in the syngas varies during operation (interpreted to be during the life of the gas turbine) of the power production process (hydrogen to carbon monoxide ratio of the syngas needs to be adjusted to meet governmental restrictions on emission per power exported, Para 0006 ll. 7-11, this indicates that the ratio of carbon monoxide and hydrogen changes over time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the ratio of carbon monoxide to hydrogen in the syngas in Mittricker in view of Widener during operation of the power production process, as suggested and taught by Abughazaleh, in order to meet emission restrictions during the life of the engine.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittricker in view of Widener.
Regarding claim 3
	Mittricker discloses the method of claim 1.
	Mittricker further discloses the fuel is methane (fuel 108b contains methane, Para 0075).
	Mittricker is silent on wherein the fuel is a mixture of methane, carbon monoxide, and hydrogen, and a ratio between the methane, carbon monoxide, and hydrogen varies during operation of the power production process.
However, Widener teaches a fuel used in gas turbine engine combustion wherein the variable fuel is a mixture of methane (fuel being natural gas such as methane, Para 0027 ll. 3), carbon monoxide, and hydrogen (reformate comprising hydrogen and carbon monoxide, Para 0009 ll. 7-8), and a ratio between the methane, carbon monoxide, and hydrogen (interpreted to be the RATIO between the amount of methane TO the amount of reformate where the reformate being carbon monoxide and hydrogen, as annotated in Fig 2) varies during operation of the power production process (reformer 32 can reform about 0.5 vol % to 50 vol % of the fuel into reformate, Para 00027 ll. 7-13; this indicates that the amount of reformate can change, thus affecting the ratio between methane to the reformate).  

    PNG
    media_image3.png
    522
    806
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the fuel line 108b in Mittricker a fuel reformer to produce a fuel that is a mixture of methane, carbon monoxide, and hydrogen, and a ratio between the methane, carbon monoxide, and hydrogen varies during operation of the power production process, as suggested and taught by Widener, because this fuel mixture produced by the reformer increases chemical reactivity of the fuel can help with reducing the formation of NOx in the combustor (Para 0026 bottom).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biyani (US 9581081 B2) teaches a combustion method comprising fuel, oxidant, and a recirculated exhaust gas as a diluent
O’Rear (US 6896707 B2) teaches composition of different types of fuel
Knapp (US 9677764 B2) teaches a method of controlling a fuel temperature
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741